DETAILED ACTION
Claims 1-9 are presented for examination.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim language of the following claims is not clearly understood:
As to claim 1, lines 10-12, claim 8, lines 7-9, and claim 9, lines 9-11, it is unclear in what situations the task would be re-executed at the first clock time and which situations it would be re-executed at the third clock time.  The claim only states that one or the other occurs, with no instructions to allow selection between the two.  One of ordinary skill in the art would be required to undergo undue experimentation in order to determine which clock time to select.  Applicant is advised to claim more specific selection criteria in order to overcome this rejection.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 recites the limitations “store a first clock time scheduled for execution of a task”, “execute a task at a second clock time earlier than the first clock time”, “control the executing of the task not to execute the task at the first clock time”, “control the executing of the task to re-execute the task either at the first clock time or at third clock time earlier than the first clock time.”  These recited steps, under the broadest reasonable interpretation, cover performance of the steps in the human mind.  For example, “store a first clock time…” in the context of the claim encompasses a user making a manual access.  It is nothing more than information gathering and holding.  Similarly, “execute at task…,” “control the executing…,” and the second “control the executing…” in the context of the claim encompass the user manually performing the scheduling steps by performing a basic analysis.  While the claim does specify the use of “a storage device” and a “processing device” in the carrying out of each step, and further has a step of actually executing a task, the examiner would note that the use of a processor to carry out the scheduling steps amounts to nothing more than the use of a generic computing device to carry out a mental process that could be performed by a person, mentally or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The device performing these steps is recited at a high-level of generality (i.e., as generic computer components performing the generic computer functions) such that they amount to no more than mere instructions to apply the judicial exception using generic computer components.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claims 2-7 are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above. The claims are dependent on Claim 1, but do not add any feature or subject matter that would solve the non-statutory deficiencies of Claim 1.  For instance, Claims 2-7 recite further mental steps (such as claim 2’s consideration of load and a threshold, claim 3’s and claim 5’s use of priority, claim 4’s consideration of probability, claim 6’s determination of a set of tasks, and claim 7’s storage of task state (again, such storage of task state could be done by pen and paper).  Claims 2-7 do not add any steps or elements, when considered both individually and as a combination, that would convert claim 1 into patent-eligible subject matter.
Claim 8 is a method claim with the same limitations as claim 1, citing only additional generic computer components performing the generic computer functions (“a computer”).  Thus, it is rejected for the same reasons.
Claim 9 is a computer-readable medium claims with the same limitations as claim 1, again only adding generic computer components performing the generic computer functions (“non-transitory computer-readable medium for storing a program with causes a processor to perform processinga”).  Thus, it is again rejected for the same reasons.
Claims 1-9 are therefore not drawn to patent-eligible subject matter as they are directed to an abstract idea without significantly more.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Kessler whose telephone number is (571)270-7762. The examiner can normally be reached M-Th 8:30 - 5, Alternate Fridays 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY A KESSLER/Primary Examiner, Art Unit 2196